Citation Nr: 1803204	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for diabetic nephropathy with hypertension.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), prior to June 26, 2017.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to May 1971, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional action is necessary before a decision may be rendered in the issues on appeal.  

Appellants are entitled to a review of claims denied by VA.  38 U.S.C. § 7104(a) (2012).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  There are limited exceptions to this general principle.  For example, appellant's can waive review of evidence by the AOJ and allow the Board to issue a decision based in part on evidence that has not been reviewed by the AOJ.  See 38 C.F.R. § 20.1304 (2017).  This provision, however, applies only to evidence that has been submitted by the appellant or his or her representative.  It does not apply to evidence added to the file by VA.  In this case, additional evidence was added to the file by VA since the last statement of the case.  Notably, the Veteran recently underwent VA examination to evaluate the current severity of his diabetic nephropathy with hypertension.  Upon review, however, it is clear that the matter has not been readjudicated by the AOJ in a Supplemental Statement of the Case (SSOC) since that time.  Therefore, the appeal must be remanded so that an SSOC may be issued that considers all evidence of record.  38 C.F.R. § 20.1304(c) (2017).

The Board also notes that Veteran has asserted that he is unable to work at least in part due to his service-connected diabetic nephropathy with hypertension.  In light of the holding of the United States Court of Appeals for Veterans Claim (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that a claim for entitlement to a TDIU has been raised by the record.  However, the claim for a TDIU is inextricably intertwined with the increased rating claim and must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  The Veteran has a combined disability rating of 100 percent beginning June 26, 2017; therefore, TDIU is for consideration prior to that date.  

Any relevant outstanding treatment records should also be obtained and associated with the file.  38 U.S.C. § 5103A(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims for entitlement to an increased disability rating for diabetic nephropathy with hypertension and entitlement to a TDIU.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records. 

2.  Readjudicate the issue of entitlement to an increased disability rating for diabetic nephropathy with hypertension and adjudicate the issue of entitlement to a TDIU prior to June 26, 2017.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

